           Case 1:19-cv-00327-JLT Document 56 Filed 03/10/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JESUS VASQUEZ, by and through his                )   Case No.: 1:19-cv-0327 JLT
     guardian ad litem, CHRISTINA GARCIA,             )
12                                                    )   ORDER TO THE PARTIES TO SHOW CAUSE
                    Plaintiff,                        )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13                                                    )   FOR FAILURE TO COMPLY WITH THE
            v.                                        )   COURT’S ORDER
14                                                    )
     RICHLAND SCHOOL DISTRICT, et al.,                )
15                                                    )
                    Defendants.                       )
16                                                    )

17
            On January 19, 2021, the Court granted the petitions for approval of the minor’s compromise,
18
     and ordered the parties to “file a stipulation for dismissal of the action with prejudice, or a joint status
19
     report explaining why the stipulation has not been filed” within 45 days of the date of service (Doc. 55
20
     at 7) Thus, the stipulation to dismiss was to be filed no later than March 5, 2021. Nevertheless, the
21
     parties have not filed the stipulation or otherwise responded to the Court’s order.
22
            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
23
     party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
24
     and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
25
     inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
26
     including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
27
     (9th Cir. 1986). A court may impose sanctions, including dismissal of an action with prejudice, based
28

                                                           1
           Case 1:19-cv-00327-JLT Document 56 Filed 03/10/21 Page 2 of 2



1    on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with

2    local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

3    to prosecute and comply with an order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.

4    1987) (imposing sanctions for to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

5    1424 (9th Cir. 1986) (imposing sanctions for failure to prosecute and to comply with local rules).

6    Accordingly, within fourteen days the parties SHALL show cause in writing why sanctions should

7    not be imposed for their failure to comply with the Court’s order. Alternatively, within 14 days the

8    parties may file the stipulation for dismissal of the action or joint status report.

9
10   IT IS SO ORDERED.

11       Dated:     March 9, 2021                                 /s/ Jennifer L. Thurston
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
